Citation Nr: 1437270	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-42 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include Charcot-Marie-Tooth Disease (CMT).


REPRESENTATION

Appellant represented by:	The American Legion	


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to June 1963.

This matter initially came before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for a bilateral foot disability.

In December 2010, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In January 2011 and January and April 2013, the Board remanded this matter for further development.

The Veteran's service connection claim only referred to a bilateral foot disability and both the agency of original jurisdiction and the Board have previously characterized the issue on appeal as being entitlement to service connection for a bilateral foot disability.  However, the United States Court of Appeals for Veterans Claims has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, the evidence reflects that the Veteran's foot symptoms are, at least in part, the result of CMT.  Thus, the Board has re-characterized the issue as a claim of service connection for a bilateral foot disability, to include CMT.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Pre-existing CMT was aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for CMT are met.  38 U.S.C.A. §§ 1131, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim of service connection for a bilateral foot disability (namely CMT), the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a February 2009 VA primary care treatment note includes a diagnosis of CMT.  Also, a January 2011 VA examination report includes diagnoses of a bilateral hammertoe deformity with a mild hallux valgus deformity and degenerative joint disease of the feet.  Thus, current disabilities have been demonstrated.

The evidence reflects that some of the Veteran's foot symptoms are related to his diagnosed CMT and that this disease pre-existed service.  In March 2014, the Board sought to obtain an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2013).  In April 2014, a VA podiatrist reviewed the relevant evidence of record and opined that the Veteran's "foot problems in all likelihood [were] secondary to his CMT" and that CMT is a congenital/genetic disease which is present at birth.  The Veteran's foot symptoms which were attributable to CMT included drop foot and balance issues.  The physician explained that the Veteran's CMT type and phenotype had never been definitively determined, but that based on his records it was most likely the demyelinating type (which is the most common type).  His family history pointed to the disease being X linked.  

The physician further explained that all of the demyelinating CMT phenotypes start showing signs of the disease in early life (the first decade of life, with many showing signs during infancy).  The disease creates a muscle imbalance in the lower extremity which leads to the progressive development of a cavus foot type and to hammertoe formation (the Veteran in this case has a current diagnosis of a bilateral hammertoe deformity).  These deformities predispose the individual to callus formation under the metatarsals by increasing forefoot pressures.  If an individual has a short metatarsal (as the Veteran does in this case), the problem is magnified because the short metatarsal generally fails to bear its share of weight.  This foot type is congenital.  Furthermore, the Veteran clearly had callous formation during service based on a review of his available service treatment records and he was boarded out of the military due to the problem after having failed conservative care for the condition.  His CMT was "almost certainly present" at that time, but was not identified.

Generally, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  However, there is no entrance examination of record for the Veteran's period of active duty service.  Therefore, the presumption of soundness does not apply in this case.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

In light of the VA podiatrist's April 2014 opinion (which indicates that some of the Veteran's foot symptoms are attributable to CMT and that CMT is a congenital disease) and the absence of any entrance examination report, the Board finds that many of the Veteran's foot symptoms are symptoms of CMT and that he had pre-existing CMT prior to his entrance into active duty service in April 1957.

Service connection is available for congenital diseases if aggravated in service. Quirin v. Shinseki, 22 Vet App 390 (2009); see 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).
As for whether the Veteran's pre-existing CMT was aggravated by service, the evidence indicates that it became symptomatic in service.  He has reported that he did not experience any foot problems prior to service, but that he began to develop callouses and experience difficulty walking in service due to prolonged standing and walking on hard surfaces.  He was discharged from service due to his foot problems and has continued to experience some foot symptoms in the years since service.

Service treatment records include May and June 1963 reports of treatment for painful callosities beneath the metatarsal heads which failed to respond to conservative treatment, including metatarsal bars and arch supports with pads.  The callosities had been present for approximately 3 years at the time of a May 1963 evaluation.  In January 1962 the Veteran had a sustained a "march fracture" of the 2nd metatarsal just proximate to the head following repeated jumping during physical training.  He was treated for 10 days in a cast and the fracture healed with a slight shortening of the 2nd metatarsal.  X-rays revealed short 1st metatarsals and mild adduction of the forefoot.  The Veteran was diagnosed as having callosities on the plantar surface of both feet and bilateral Morton's foot (short 1st metatarsal).

A May 1963 report from the Board of Medical Survey at the U.S. Naval Hospital in St. Albans, New York includes diagnoses of callosities on the plantar surface of both feet and bilateral Morton's foot (short 1st metatarsal).  The Board of Medical Survey concluded that the Veteran's diagnoses "existed prior to enlistment and [were] not aggravated by a period of active duty," and it was recommended that he be discharged from service by reason of physical disability.

The VA podiatrist who provided the April 2014 opinions indicated that it was likely ("at least as likely as not") that the Veteran's callouses first developed in service.  He reasoned that the root cause of the callouses was the progressive deformity that accompanies CMT, along with the Veteran's Morton's foot type.  While the deformity would have been slowly progressive, his level of weight bearing activity had a more direct impact on the rate and severity of his callous formation and on the relative success rate of conservative care.  This was likely the reason his problem improved following discharge.  Also, it was likely ("at least as likely as not") that the stress fracture he suffered (if it caused shortening as reported in the records) contributed to the rate and severity of callous formation on the affected foot and it was likely ("more likely than not") that the callouses would have occurred had he never been in the military.

Moreover, the VA podiatrist opined that it was not likely ("less likely than not") that the Veteran's CMT was aggravated by service.  There was no further explanation or reasoning provided for this opinion.
The April 2014 opinions that some of the Veteran's foot symptoms are the result of CMT, that CMT is a congenital disease that pre-existed service, and that the Veteran's physical activities in service contributed to the development of foot symptoms (i.e. callouses) in service are accompanied by specific and detailed rationales that are based upon a review of the Veteran's medical records and reported history and are not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In light of the Veteran's reported foot symptoms in service, the evidence of foot problems found in his available service treatment records, and the April 2014 opinions, the Board finds that there was an increase in disability during service and aggravation of the underlying CMT is presumed.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Additionally, the Veteran is competent to report foot symptoms attributable to CMT as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1331.  Although there is no contemporaneous medical evidence of foot symptoms for many years following service, there is no affirmative evidence to explicitly contradict his reports and they are otherwise generally consistent with the evidence of record.  Thus, the Board concludes that his reports of a continuity of foot symptomatology in the years since service are credible.

Although the May 1963 Board of Medical Survey and the VA physician who provided the April 2014 opinions concluded that the Veteran's pre-existing foot disabilities and CMT were not aggravated by service, these opinions are of little probative value because they are unaccompanied by any further explanations or rationales.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

There have been no findings that the increase in the Veteran's CMT was due to the natural progression of the disease.  Therefore, the Board must conclude that the pre-existing CMT was aggravated in service.  The record shows current findings of CMT with associated foot symptoms and a continuity of symptomatology in the years since service.  Service connection is, therefore, warranted for the currently diagnosed CMT.  38 U.S.C.A. §§ 1131, 1153, 5107(b); 38 C.F.R. §§ 3.303, 3.306.


ORDER

Entitlement to service connection for a bilateral foot disability, namely Charcot-Marie-Tooth Disease, is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


